Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Smith (US 2013/0091654) does not disclose a cleaner comprising a first cyclone unit, a second cyclone unit, a pre-filter that surrounds the motor housing and filters air that exits the second cyclone unit and enters a motor housing, a secondary filter detachably coupled to the motor housing and arranged around an extension line of an impeller shaft, and the secondary filter filtering air that exits the suction motor, as recited in claim 1. 									Smith does not disclose a cleaner comprising a first cyclone unit, a second cyclone unit, a pre-filter that surrounds the motor housing and filters air that exits the second cyclone unit and enters a motor housing, and the filter disposed vertically above an impeller and around the pre-filter and filtering air that exits the cleaner, the filter extending in a circumferential direction around a rotational axis of the impeller, as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723